 Case 3:16-cv-00020-DHB-BKE Document 110 Filed 10/05/20 Page 1 of 4



                                                                       I- ILED
                    IN THE UNITED STATES DISTRICT COURT        U.S. DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA            AUGUSTA Diy.
                                   DUBLIN DIVISION

                                                              IZOZD OCT -5 P 3: 3b
                                          *
UNITED STATES OF AMERICA,
                                          ‘k’
                                                             CLERa_.
                                          'k
        Plaintiff,                                                  S0.rf{3Mr GA.
                                          *

                                          *
        V.
                                          k

                                          k
FUNDS SEIZED       FROM   FIDELITY
INVESTMENTS ACCOUNT          ENDING
                                          ★
IN XXXX7422;
                                          k

                                          k
FUNDS SEIZED       FROM   FIDELITY
                                          *
INVESTMENTS ACCOUNT          ENDING
                                          *
IN XXXX8340;
                                          *

                                          k
FUNDS    SEIZED    FROM   FIDELITY
                                          *
INVESTMENTS ACCOUNT ENDING
                                          ■k
IN XXXX7449;
                                          k

                                          k
FUNDS    SEIZED    FROM   FIDELITY                   CV   316-020
                                          *
INVESTMENTS       ACCOUNT    ENDING
                                          ★
IN XXXX6909;
                                          k


                                          'k
FUNDS SEIZED FROM         FIDELITY
                                          k
INVESTMENTS ACCOUNT ENDING
                                          k
IN XXXX4334;
                                          k

                                          k
FUNDS    SEIZED    FROM   BANK   OF
                                          k
EASTMAN      ACCOUNT ENDING
                                          k
IN XX7548;
                                          k


FUNDS SEIZED FROM STATE BANK
                                          k
AND TRUST COMPANY ACCOUNT
                                          k
ENDING IN XXXX7036;
                                          k

                                          k
FUNDS    SEIZED    FROM   UNITED
                                          k
FIRST FEDERAL CREDIT          UNION
                                          k
ACCOUNT ENDING IN XX7265;
                                          k

                                          k
FUNDS SEIZED       FROM T. ROWE
                                          k
PRICE ACCOUNT       ENDING
                                          k
IN XXXX3286;
 Case 3:16-cv-00020-DHB-BKE Document 110 Filed 10/05/20 Page 2 of 4




FUNDS SEIZED FROM ATHENS
                                                   ■k
FIRST BANK AND TRUST ACCOUNT
                                                   •k
ENDING IN XXXX4344;
                                                   •k


                                                   ■k
FUNDS      SEIZED   FROM   EMORY
                                                   k
CAPITAL      MANAGEMENT      ACCOUNT
                                                   k
ENDING       IN XX2400;
                                                   k


                                                   k
FUNDS      SEIZED   FROM   EMORY
                                                   k
CAPITAL      MANAGEMENT      ACCOUNT
                                                   k
ENDING IN XX2401;
                                                   k


                                                   k
REAL    PROPERTY     LOCATED AT           821
PLAZA AVENUE,        EASTMAN,        GEORGIA;      *
                                                   k


                                                   ★
REAL    PROPERTY     LOCATED AT           3037
                                                   k
HIGHWAY 257,        DUBLIN,       GEORGIA;
                                                   k


REAL PROPERTY LOCATED AT 2772
                                                   k
CLAXTON DAIRY ROAD, DUBLIN,
                                                   k
GEORGIA;
                                                   k


                                                   k
REAL PROPERTY        CONSISTING OF
                                                   ■k
62.3 ACRES IN DODGE COUNTY,
                                                   k
GEORGIA;
                                                   k


                                                   k
REAL    PROPERTY     CONSISTING           OF
                                                   k
56.47 ACRES         IN DODGE COUNTY,
                                                   k
GEORGIA;
                                                   k


                                                   k
        Defendants.




                                                ORDER




        On    August   30,        2019,    the    United    States     of    America       filed    a

motion for summary judgment seeking forfeiture of the assets listed

in   the     case   caption.         Claimant       Lisa    Bird    filed    a    motion    for    an


extension of time            to    respond to the motion             for    summary judgment.

                                                                                 \N

stating        therein       that     the        Court     had     granted            supplementary



                                                   2
    Case 3:16-cv-00020-DHB-BKE Document 110 Filed 10/05/20 Page 3 of 4




                                      //

production of documents                     from    the      Government.           (Doc. No.      96, at

3.)     Notably, in the Court's estimation and as expressed in its

Order        of     September       18,          2019,        the     Court       had     not   granted
                                           ft

    supplementary production                    as to these assets.               (See Doc. No. 95.)


Nevertheless, the Court granted the extension because Lisa Bird

had been involved with challenges to two other counts.                                      (See Order


of Sept. 20, 2019, Doc. No. 98.)

        On    October      3, 2019, Claimant Lisa                     Bird filed        a   motion for

reconsideration as to the Court's stance that it had not reopened

discovery in the case.                     By Order of October 25, 2019, the Court

granted       the    motion     for        reconsideration,             allowing        Lisa    Bird   to

confer with the United States Attorney's Office about documents

related       to     the    listed         assets.            (Doc.    No.    103.)         The    Court


reiterated therein that her inquiries                               must be more specific than

a     broad        demand     for          documents          related        to     the     'financial

                                                   ft

investigation' of George Bird.                              (Id. at 7.)       In this same Order,


the Court stayed the response deadline to the Government's motion

for summary judgment until the matter of ownership of a segregated

T. Rowe Price account was resolved.                            (Id. at 8.)          That matter        has


now    been       resolved.     (See generally In re: $823,561.62 on Deposit

in the Registry of the Court, Civil Action No. 320-002 (S.D. Ga.

Jan. 6, 2020).)

        The Court will now focus its attention upon the Government's

motion for summary judgment, to which no response has been filed.

                                                        3
 Case 3:16-cv-00020-DHB-BKE Document 110 Filed 10/05/20 Page 4 of 4




The Court hereby ORDERS Claimant Lisa Bird to notify the Court

within ten (10) days hereof of her intent with respect to the

remaining listed assets in this case.           If she      wishes to oppose

forfeiture of any of the assets, she should specifically identify

the   asset(s)   and   state   whether   she   has   made    any    appropriate

requests,   whether     formally   or    informally,        for    supplemental

discovery upon the Government in relation theretp-r

      ORDER ENTERED at Augusta, Georgia this
                                                      6           ay of October,

2020.




                                                                                   »

                                         UNITED S     TES    DISTRICT   JUDGE




                                     4
